FILED

 

IN THE UNITED STATES DISTRICT COURT wan 1.9 200
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION District Of Montana

Clerk, U S District Court

Billings

 

UNITED STATES OF AMERICA,
Plaintiff,
vs.
NATHAN THOMAS TRUJILLO,

Defendant.

 

CR 18-117-BLG-SPW

PRELIMINARY ORDER OF
FORFEITURE

 

WHEREAS, in the indictment in the above case, the United States sought

forfeiture of any property of the above-captioned person, pursuant to 18 U.S.C.

§ 924(d), as property used or intended to be used to facilitate the violations alleged

in the indictment, or as proceeds of said violation;

AND WHEREAS, on December 11, 2018, the defendant entered pleas of

guilty to counts I, II, and III of the indictment;

_ AND WHEREAS, the indictment contained a forfeiture allegation that

stated that as a result of the offenses charged in the indictment, the defendants shall

forfeit the following property:

e Ruger, LCP, .380 caliber pistol (S/N 371741175);

e Kassnar Imports, Shinn A Sipja, 12 caliber shotgun (S/N 04037);
e Kimber Micro 9, 9mm caliber pistol (S/N PB0066696); and
e Glock, Model 22, .40 caliber pistol (S/N ELA0088).

And whereas, by virtue of said guilty pleas, the United States is now entitled
to possession of the property, pursuant tol8 U.S.C. § 924(d), and Rule 32.2(b)(2),
Federal Rules of Criminal Procedure.

ACCORDINGLY, IT IS ORDERED:

1. That based upon the plea of guilty by the defendant to counts I, II, and
III of the indictment, United States of America is authorized and ordered to seize
the property described above. This property is forfeited to the United States for
disposition in accordance with the law, subject to the provisions of 18 U.S.C. §
924(d).

2. That the aforementioned forfeited property is to be held by the United
States in its secure custody and control.

3. That, pursuant to 21 U.S.C. § 853(n)(1), the United States forthwith
shall publish at least once for three successive weeks in a suitable means of general
circulation notice of this order, notice of the United States’ intent to dispose of the
property in such manner as the Attomey General may direct, and notice that any

person, other than the defendant, having or claiming a legal interest in the above-

listed forfeited property must file a petition with the Court within thirty (30) days
of the final publication of notice or of receipt of actual notice, whichever is earlier.
This notice shall state that the petition shall be for a hearing to adjudicate the
validity of the petitioner’s alleged interest in the property, shall be signed by the
petitioner under penalty of perjury, and shall set forth the nature and extent of the
petitioner’s right, title, or interest in the forfeited property and any additional facts
supporting the petitioner’s claim and the relief sought.

The United States may also, to the extent practical, provide direct written
notice to any person known to have alleged an interest in the property that is the
subject of the preliminary order of forfeiture, as a substitute for published notice as
to those persons so notified.

4. That upon adjudication of all third-party interests, this Court will enter a
final order of forfeiture, pursuant to 21 U.S.C. § 853(n), in which all interests will
be addressed.

ym
DATED this _/5 day of March, 2020.

SUSAN P. WATTERS
United States District Court
